EXHIBIT 13 QUARTERLY STOCK MARKET PRICES High Low April-June 2009 July-September 2009 October-December 2009 January-March 2010 April-June 2010 July-September 2010 October-December 2010 January-March 2011 As of May 25, 2011 there were 1,138 stockholders of record of the Company's common stock. SELECTED FINANCIAL DATA March 31, (In thousands) Financial position: Current assets $ Current liabilities Net current assets Total assets Total stockholders' equity Years Ended March 31, (In thousands, except per share data) Summary of operations: Net sales $ Other income Costs and expenses Income before income tax expense Income tax expense Net income Net income per share: Basic $ Diluted $ Weighted average number of common and common equivalent shares outstanding: Basic Diluted
